Case 18-17071-ref        Doc 33    Filed 01/04/19 Entered 01/04/19 15:28:13               Desc Main
                                   Document      Page 1 of 1


                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: Douglas Walter Turrell,                        :     Chapter 7
Debtor                                                :
                                                            No. 18-17071




                                                (LEE—R

         AND NOW, this      a  day of January, 2019, upon consideration        of   the Motion to
Compel the Trustee to Abandon Real Property (“Motion”), it is hereby

         ORDERED that the Motion is GRANTED, and it is further

         ORDERED pursuant to      11   U.S.C.554(b) that the Trustee is hereby compelled to
                                                §
abandon the real property known as 5916 Ricky Ridge Trail, Oreﬁeld, Lehigh County,
Pennsylvania 18069 as such property is burdensome and of inconsequential value and beneﬁt to
the bankruptcy estate.



                                                BY THE COURT:


                                                Richard E. Fehling
                                                United States Bankruptcy Judge

Interested parties:

Lynn E. Feldman, Esquire                              Rebecca A. Solarz, Esquire
Chapter 7 Trustee                                     KML Law Group, PC.
Feldman Law Ofﬁces PC                                 701 Market Street, Suite 5000
221 N. Cedar Crest Blvd.                              Philadelphia, PA 19106-15 32
Allentown, PA 18104                                   Attorney for Nationstar Mortgage, LLC
                                                      d/b/a Mr. Cooper
United States Trustee
Ofﬁce of the US. Trustee                              APCI Federal Credit Union
833 Chestnut Street                                   Attn: Prentice W. Sanderson
Suite 500                                             7201 Hamilton Boulevard
Philadelphia, PA 19107                                Allentown, PA 18195-1501

Jennifer R. Alderfer, Esquire
Zator Law
4400 Walbert Avenue
Allentown, PA 18104
Attorney for Debtor



{00778022v3}
